Citation Nr: 1622505	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-29 245	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right (major) elbow epicondylitis with degenerative arthritis.

2.  Entitlement to an initial rating in excess of 10 percent for left (minor) elbow epicondylitis with degenerative arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 1976 and September 1990 to April 1991.  He also served a period of active duty for training from January to May 1987 and had several additional years of inactive service with the Rhode Island Army National Guard/Army Reserve.  

The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a September 2010 rating decision of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO) that awarded service connection for right (major) elbow epicondylitis and left (minor) elbow epicondylitis, each evaluated as noncompensable, from March 19, 2010.  In August 2012, the RO recharacterized the Veteran's right and left elbow disabilities to include degenerative arthritis, and increased the evaluation for each elbow to 10 percent, effective August 22, 2012.  In a decision issued in June 2015, the Board awarded the Veteran initial increased 10 percent ratings for the right and left elbow disabilities prior to August 22, 2012 and denied initial ratings in excess of 10 percent throughout the appeal period.  The Veteran appealed that decision to the Court.  In April 2016, the Court issued an order that vacated the June 2015 portion of the Board decision that denied initial ratings in excess of 10 percent for right and left elbow disabilities and remanded the matters for readjudication consistent with the instructions outlined in the April 2016 Joint Motion of the parties.  

The Board's June 2015 decision also remanded the issue of service connection for a recurrent pulmonary disorder.  An April 2016 rating decision awarded service connection for a pulmonary disorder, evaluated as 10 percent disabling, effective March 19, 2010.  Hence, that appeal has been granted in full and is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.

REMAND

In an April 2016 Joint Motion, the parties found that the Board erred by relying upon an inadequate August 2012 VA examination of the Veteran's right and left elbow disabilities.  Specifically, the Joint Motion noted that the August 2012 VA examiner marked that "yes" the Veteran had experienced functional loss and/or functional impairment of the elbow and additional limitation of motion.  However, the examiner further marked that there was no functional loss of the left upper extremity and then did not identify any right elbow symptoms that caused additional impairment or indicate that there was no functional loss for the right upper extremity.  The parties found that the Board erred by failing to either seek clarification of this internal inconsistency or order a new examination.  The parties also indicated that when deciding whether to seek clarification or order a new examination on remand, the Board should consider whether an examination should be obtained during the winter months when the Veteran has reported that his symptoms are at their worst.

Furthermore, the Joint Motion concluded that the Board decision provided an inadequate statement of reasons or bases for finding that the July 2010 and August 2012 VA examination reports were adequate under Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011), and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Joint Motion found that the Board did not adequately discuss whether the VA examiners were required to provide additional information regarding limitation of motion during flare-ups and, if necessary, an explanation of why the Veteran's loss of motion during flare-ups could not be estimated based on his descriptions.  

In order to ensure compliance with the Joint Motion directives, the Board must remand the case to obtain a new VA examination.

The record reflects the Veteran receives VA treatment.  The most recent VA treatment records are from December 2014.  Therefore, any updated pertinent VA records should be obtained and associated with the claims file on remand.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from December 2014 to the present.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected right and left elbow disabilities.  An attempt should be made to schedule the Veteran for examination during the winter months, as the Veteran has indicated a worsening of his symptoms during this season.

Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out and the results recited in the examination report.
 
The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right and left elbow disabilities, including whether pain or other factors could significantly limit functional ability during flare-ups or on repetitive use over a period of time, expressed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  If such cannot be estimated based on the Veteran's description, the examiner should provide an explanation as to why it cannot be estimated.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




